              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDDIE E. SINKLER,                    :
         Plaintiff                     :
                                       :             No. 1:19-cv-936
            v.                         :
                                       :             (Judge Rambo)
MR. CLARK, et al.,                     :
        Defendants                     :

                                MEMORANDUM

      This matter is before the Court pursuant to the motion to dismiss (Doc. No.

19) filed by Defendants Warden Clark (“Clark”) and John Addison (“Addison”).

The motion is fully briefed and ripe for disposition. For the following reasons, the

Court will grant the motion to dismiss. The Court will also dismiss pro se Plaintiff

Freddie E. Sinkler (“Plaintiff”)’s claims against Defendant Adonna Thomas

(“Thomas”) pursuant to 28 U.S.C. § 1915A.

I.    BACKGROUND

      Plaintiff, who is currently incarcerated at the State Correctional Institution in

Camp Hill, Pennsylvania (“SCI Camp Hill”), initiated the above-captioned action

on May 31, 2019 by filing a complaint pursuant to 42 U.S.C. § 1983 against

Defendants Clark, Addison, and Adonna Thomas (“Thomas”) while he was

incarcerated at the Dauphin County Prison (“DCP”). (Doc. No. 1.) Plaintiff alleges

that a week before the start of Ramadan, Defendant Thomas changed the time when
Plaintiff received his medication from 3:30 a.m. to 5:30 p.m. (Id. at 2.) Plaintiff

asked Defendant Thomas to change his medication time back to 3:30 a.m. so that he

could fulfill his religious obligations during Ramadan, but she refused. (Id. at 2-3.)

Plaintiff spoke to Defendant Addison, the Director of Medical Treatment at DCP,

about the issue, and Defendant Addison said that he would “talk to medical and get

[Plaintiff] back on that time period.” (Id. at 3.) Plaintiff, however, never heard back

from Defendant Addison.        (Id.)   Plaintiff maintains that he tried to speak to

Defendant Clark but that he could “not get a direct answer from him.” (Id.) It

appears that Plaintiff is raising alleged violations of his First Amendment rights

regarding free exercise of religion. As relief, Plaintiff requests: (1) that staff at DCP

“accommodate[e] a change in medication time for every Muslim who wants it during

Ramadan”; (2) reimbursement for his expenses; and (3) that Defendant Thomas be

reprimanded and sanctioned. (Id. at 3-4.)

      Plaintiff paid the $400.00 filing fee on June 13, 2019. Accordingly, in an

Order dated June 14, 2019, the Court directed the Clerk of Court to effect service of

Plaintiff’s complaint upon Defendants. (Doc. No. 6.) Defendant Thomas filed an

answer with affirmative defenses on August 7, 2019. (Doc. No. 17.) Defendants

Clark and Addison filed their motion to dismiss on September 3, 2019 (Doc. No. 19)

and, after receiving an extension of time (Doc. Nos. 22, 23), their brief in support on

                                           2
October 4, 2019 (Doc. No. 26). In an Order dated October 22, 2019, the Court

directed Plaintiff to respond to the motion to dismiss within thirty (30) days. (Doc.

No. 28.) On November 8, 2019, the Court received Plaintiff’s oppositional brief.

(Doc. No. 29.) On November 12, 2019, the Court received a letter from Plaintiff

regarding administrative exhaustion. (Doc. No. 30.)

II.   STANDARD OF REVIEW

      A.     Motion to Dismiss, Federal Rule of Civil Procedure 12(b)(6)

      When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff. See

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The Court’s

inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and Iqbal,

pleading requirements have shifted to a “more heightened form of pleading.” See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent dismissal,

all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. Id. The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. As the Supreme Court

instructed in Iqbal, “where the well-pleaded facts do not permit the court to infer

                                          3
more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)).

      Accordingly, to determine the sufficiency of a complaint under Twombly and

Iqbal, the United States Court of Appeals for the Third Circuit has identified the

following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded

factual allegations” contained in the complaint “plausibly give rise to an entitlement

to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993)).         A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

                                           4
matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d Ed.

2004)); see also Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 560 (3d Cir.

2002) (noting that when considering a motion to dismiss, courts may consider

“documents whose contents are alleged in the complaint and whose authenticity no

party questions, but which are not physically attached to the pleading”).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt

that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      B.     Screening Pursuant to 28 U.S.C. § 1915A

      Although Plaintiff paid the filing fee in full, the Court has the authority to

screen his complaint pursuant to 28 U.S.C. § 1915A. See Shane v. Fauver, 213 F.3d

113, 116 n.2 (3d Cir. 2000) (recognizing that the district courts have the authority to

screen a prisoner complaint pursuant to § 1915A(b)(1) even if the prisoner is not

                                           5
proceeding in forma pauperis). Section 1915A requires that the Court “review,

before docketing, if feasible or, in any event, as soon as practicable after docketing,

a complaint in a civil action in which a prisoner seeks redress from a governmental

entity or officer or employee of a governmental entity.” 28 U.S.C. § 1915A(a). In

doing so, the Court must dismiss a complaint or any portion thereof that “is frivolous,

malicious, or fails to state a claim upon which relief may be granted, id.

§ 1915A(b)(1), or that “seeks monetary relief from a defendant who is immune from

such relief,” id. § 1915A(b)(2). The determination of whether a complaint fails to

state a claim under § 1915A(b)(1) is governed by the same standard applicable to

motions to dismiss pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

See Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999); Neal v. Pa. Bd. of

Probation & Parole, No. 96-7923, 1997 WL 338838, at *1 (E.D. Pa. June 19, 1997).

While such screening should be done “as soon as practicable after docketing,” the

Court is not precluded from conducting such screening after an answer is filed. See

Lair v. Purdy, 84 F. App’x 413, 414 (5th Cir. 2003); Janowski v. Williams, No. 12-

3144 (FLW), 2015 WL 4171727, at *2 n.1 (D.N.J. July 10, 2015) (“A § 1915A

dismissal may be made at any time, before or after service of process and before or

after an answer is filed.” (quoting Loving v. Lea, No. 13-158, 2013 WL 3293655, at

*1 (M.D. La. June 28, 2013))).

                                          6
      C.      Civil Rights Statute, 42 U.S.C. § 1983

      Section 1983 is the vehicle by which private citizens may seek redress for

violations of federal constitutional rights committed by state officials. See 42 U.S.C.

§ 1983. The statute states, in pertinent part:

           Every person who, under color of any statute, ordinance, regulation,
           custom, or usage, of any State or Territory or the District of
           Columbia, subjects, or causes to be subjected, any citizen of the
           United States or other person within the jurisdiction thereof to the
           deprivation of any rights, privileges, or immunities secured by the
           Constitution and laws, shall be liable to the party injured in an action
           at law, suit in equity, or other proper proceeding for redress.

Id. “Section 1983 is not a source of substantive rights,” but is merely a means

through which “to vindicate violations of federal law committed by state actors.”

See Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004) (quoting

Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002)). To state a cause of action

under Section 1983, a plaintiff must allege that: (1) the conduct complained of was

committed by persons acting under color of state law; and (2) the conduct violated a

right, privilege, or immunity secured by the Constitution or laws of the United States.

See Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir. 2005) (quoting

West v. Atkins, 487 U.S. 42, 48 (1988)).




                                            7
III.   DISCUSSION

       A.    Defendants Clark and Addison’s Motion to Dismiss

       Defendants Clark and Addison seek dismissal of Plaintiff’s complaint for the

following reasons: (1) Plaintiff did not exhaust his administrative remedies; (2)

Plaintiff has not stated a plausible claim for relief; and (3) Plaintiff’s requests for

injunctive relief are moot. (Doc. No. 26.) The Court will first consider their

argument regarding Plaintiff’s failure to exhaust.

       Under the Prison Litigation Reform Act of 1996 (“PLRA”), a prisoner must

pursue all available avenues for relief through the prison’s grievance system before

bringing a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner,

532 U.S. 731, 741 n.6 (2001) (“[A]n inmate must exhaust irrespective of the forms

of relief sought and offered through administrative avenues.”). Section 1997(e)

provides, in relevant part “[n]o action shall be brought with respect to prison

conditions under section 1983 of the Revised Statutes of the United States, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997(e). The exhaustion requirement is mandatory. Williams v. Beard, 482 F.3d

637, 639 (3d Cir. 2007); Booth, 532 U.S. at 742 (holding that the exhaustion




                                          8
requirement of the PLRA applies to grievance procedures “regardless of the relief

offered through administrative procedures”).

      The Third Circuit has further provided that there is no futility exception to

§ 1997e’s exhaustion requirement. Nyhuis v. Reno, 204 F.3d 65, 75-76 (3d Cir.

2000). Courts have typically required across-the-board administrative exhaustion

by inmates who seek to pursue claims in federal court. Id. Additionally, courts have

imposed a procedural default component on this exhaustion requirement, holding

that inmates must fully satisfy the administrative requirements of the inmate

grievance process before proceeding into federal court. Spruill v. Gillis, 372 F.3d

218 (3d Cir. 2004); see also Oriakhi v. United States, 165 F. App’x 991, 993 (3d

Cir. 2006) (providing that “there appears to be unanimous circuit court consensus

that a prisoner may not fulfill the PLRA’s exhaustion requirement by exhausting

administrative remedies after the filing of the complaint in federal court”); Perazzo

v. Fisher, No. 11-1505, 2012 WL 1964419, at *1 (M.D. Pa. May 31, 2012)

(dismissing case for failure to exhaust administrative remedies where plaintiff

indicated in the complaint that the grievance process was not complete but was at

the “last stage”); Jones v. Lorady, No. 11-666, 2011 WL 2461982, at *3-4 (M.D. Pa.

June 17, 2011) (dismissing prisoner complaint for failure to exhaust administrative

remedies prior to initiating federal action). Courts have concluded that inmates who

                                         9
fail to fully, or timely, complete the prison grievance process are barred from

subsequently litigating claims in federal court. See e.g., Booth v. Churner, 206 F.3d

289 (3d Cir. 2000); Bolla v. Strickland, 304 F. App’x 22 (3d Cir. 2008).

       This broad rule favoring full exhaustion allows for a narrowly defined

exception. If the actions of prison officials directly caused the inmate’s procedural

default on a grievance, the inmate will not be held to strict compliance with this

exhaustion requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000).

However, case law recognizes a clear “reluctance to invoke equitable reasons to

excuse [an inmate’s] failure to exhaust as the statute requires.” Davis v. Warman, 49

F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to exhaust will only be

excused “under certain limited circumstances,” Harris v. Armstrong, 149 F. App’x

58, 59 (3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust only by

showing “he was misled or that there was some extraordinary reason he was

prevented from complying with the statutory mandate.” Warman, 49 F. App’x at

368.

       In the absence of competent proof that an inmate was misled by corrections

officials, or some other extraordinary circumstances, inmate requests to excuse a

failure to exhaust are frequently rebuffed by the courts. Thus, an inmate cannot

excuse a failure to timely comply with these grievance procedures by simply

                                         10
claiming that his efforts constituted “substantial compliance” with this statutory

exhaustion requirement. Harris v. Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005).

Nor can an inmate avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. Warman, 49 F. App’x at

368. Thus, an inmate’s confusion regarding these grievances procedures does not,

standing alone, excuse a failure to exhaust. Casey v. Smith, 71 F. App’x 916 (3d Cir.

2003); see also Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well

established that ‘ignorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse prompt filing.’”) (citations omitted).

      Recently, the Supreme Court considered what renders administrative

remedies unavailable to an inmate such that a failure to exhaust can be excused. See

Ross v. Blake, 136 S. Ct. 1850 (2016).           The Court noted “three kinds of

circumstances in which an administrative remedy, although officially on the books,

is not capable of use to obtain relief.” Id. at 1859. First, an administrative procedure

is not available “when (despite what regulations or guidance materials may promise)

it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. Second, a procedure is not available

when it is “so opaque that it becomes, practically speaking, incapable of use.” Id.

Finally, a procedure is unavailable when “prison administrators thwart inmates from

                                          11
taking advantage of a grievance process through machination, misinterpretation, or

intimidation.” Id. at 1860.

      The Third Circuit recently joined other circuits to hold “that administrative

remedies are not ‘available’ under the PLRA where a prison official inhibits an

inmate from resorting to them through serious threats of retaliation and bodily

harm.” Rinaldi v. United States, 904 F.3d 257, 267 (3d Cir. 2018). To defeat a

failure-to-exhaust defense based on such threats, “an inmate must show (1) that the

threat was sufficiently serious that it would deter a reasonable inmate of ordinary

firmness and fortitude from lodging a grievance and (2) that the threat actually did

deter this particular inmate.” Id. at 269.

      In his complaint, Plaintiff indicated that he filed a grievance at DCP on May

7, 2019, but that he did not exhaust his administrative remedies. (Doc. No. 1 at 2.)

Plaintiff maintains that he “never received a response” and that DCP “does not

respond to anything.” (Id.) Defendants Clark and Addison assert that “Plaintiff

openly admits in his complaint that he did not exhaust available administrative

remedies at Dauphin County Prison. His description of his efforts toward exhaustion

also shows a failure to exhaust.” (Doc. No. 26 at 3.) Defendants maintain that

“[f]iling suit after not receiving a response within a month’s time is clearly

unacceptable under § 1997e(a).” (Id. at 4.) In his letter regarding exhaustion,

                                             12
Plaintiff asks that the Court “allow [him] to continue this civil case until [he] fully

exhaust[s] [his] administrative remed[ies]” at DCP.                (Doc. No. 30.)        Plaintiff

indicates that he recently received a response to his grievance, which he has

appealed. (Id.) He asserts that DCP “is taking extremely long to respond and [he]

really need[s] more time to fully exhaust.” (Id.)

       Although it appears that DCP is taking quite some time to address Plaintiff’s

grievances, the record reflects, and Plaintiff has acknowledged, that he did not

exhaust his administrative remedies prior to initiating the above-captioned case, as

he is currently in the process of doing so. See Oriahki, 165 F. App’x at 993.

Accordingly, the Court will grant Defendants Clark and Addison’s motion to dismiss

on this basis and dismiss Plaintiff’s claims against them without prejudice to his

right to refile once he has exhausted his administrative remedies.1 See Booth v.

Churner, 206 F.3d 289, 299-300 (3d Cir. 2000) (affirming district court’s dismissal

of § 1983 action without prejudice where the inmate-plaintiff failed to fully exhaust

administrative remedies before bringing suit in federal court).



1
  Because the Court is granting the motion to dismiss on the basis that Plaintiff failed to exhaust
his administrative remedies prior to filing the above-captioned case, the Court will not address
whether Plaintiff has stated a plausible First Amendment claim against Defendants Clark and
Addison. The Court notes, however, that Defendants Clark and Addison are correct that Plaintiff’s
transfer to SCI Camp Hill moots his requests for injunctive relief. See Sutton v. Rasheed, 323 F.3d
236, 248 (3d Cir. 2003) (noting that “[a]n inmate’s transfer from the facility complained of
generally moots the equitable and declaratory claims”).
                                                13
      B.    Plaintiff’s Claims Against Defendant Thomas

      As noted above, on August 7, 2019, Defendant Thomas filed an answer with

affirmative defenses, asserting, inter alia, that Plaintiff failed to exhaust his

administrative remedies. (Doc. No. 17 at 3.) While exhaustion is an affirmative

defense, the Court may sua sponte dismiss an action pursuant to § 1915A when the

failure to exhaust defense is obvious from the face of the complaint. See Robinson

v. Varano, No. 3:10-cv-2131, 2010 WL 5653521, at *4 (M.D. Pa. Dec. 27, 2010)

(citing McPherson v. United States, 392 F. App’x 938, 942-43 (3d Cir. 2010)),

Report and Recommendation adopted, 2011 WL 290269 (M.D. Pa. Jan. 25, 2011).

      Here, as discussed supra, Plaintiff did not exhaust his administrative remedies

prior to initiating the above-captioned action. Plaintiff admitted to such in his

complaint (Doc. No. 1 at 2) and in his letter dated November 12, 2019, he requests

that this case be “continue[d]” until he fully exhausts his administrative remedies

(Doc. No. 30).     Accordingly, considering Plaintiff’s failure to exhaust his

administrative remedies, the Court will dismiss his claims against Defendant

Thomas pursuant to 28 U.S.C. § 1915A(b)(1).

      C.    Leave to Amend

      The Third Circuit has instructed that if a complaint is vulnerable to dismissal

for failure to state a claim, the district court must permit a curative amendment,

                                        14
unless an amendment would be inequitable or futile. Grayson v. Mayview State

Hosp., 293 F.3d 103, 108 (3d Cir. 2002). This instruction applies equally to pro se

plaintiffs and those represented by counsel. Alston v. Parker, 363 F.3d 229, 235 (3d

Cir. 2004). “A district court has ‘substantial leeway in deciding whether to grant

leave to amend.’” In re Avandia Mktg., Sales Practices & Products Liab. Litig., 564

F. App’x 672 (3d Cir. 2014) (quoting Lake v. Arnold, 232 F.3d 360, 373 (3d Cir.

2000)). Based on the foregoing, the Court concludes that it would be futile to allow

Plaintiff to file an amended complaint because he has not yet exhausted his

administrative remedies regarding his claims against Defendants.

IV.   CONCLUSION

      For the foregoing reasons, Defendants Clark and Addison’s motion to dismiss

(Doc. No. 19) will be granted. Plaintiff’s claims against Defendant Thomas will be

dismissed pursuant to 28 U.S.C. § 1915A(b)(1). Plaintiff’s claims and complaint

(Doc. No. 1) will be dismissed without prejudice to his right to refile once he has

exhausted his available administrative remedies. An appropriate Order follows.

                                             s/Sylvia H. Rambo
                                             Sylvia H. Rambo
                                             United States District Judge

Dated: November 26, 2019




                                        15
